Exhibit 23.3 Consent of Independent Registered Public Accounting Firm The Board of Directors Essex Property Trust, Inc.: We consent to (i) the use of our report dated February 22, 2013, with respect to the consolidated balance sheets of Essex Property Trust, Inc. and subsidiaries as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), equity, and cash flows for each of the years in the three-year period ended December31, 2012, and the related financial statement scheduleIII incorporated by reference herein, (ii) the use of our report dated February 22, 2013 with respect to the effectiveness of internal control over financial reporting as of December 31, 2012 incorporated by reference herein, and (iii) the reference to our firm under the heading “Experts” in the post-effective amendment No. 1 to the registration statement on Form S-3 (No.333-187561). /S/ KPMG LLP KPMG LLP San Francisco, California April 4, 2013
